DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 12, 13, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha (US PGPub 2016/0287851).
Regarding Claim 1, Ha teaches a surgical system (200), comprising:
a guidewire including a guidewire body (202; Figure 9A; Paragraph 0135) extending to a distal body end portion (Figure 10) thereof (See Paragraph 0140 and 0142); 
a dilator (204) secured on the distal body end portion and configured to expand from a contracted state to an expanded state (Paragraph 0134), wherein the dilator (204) in the contracted state is configured to pass through an isthmus of a Eustachian 
a reference feature secured relative to the guidewire (proximal end of the balloon is the reference feature as described in Paragraph 0134); and 
a first marker (202) positioned on the guidewire a first predetermined distance from the reference feature (proximal end of the balloon 204) and configured to indicate the first predetermined distance to an operator for determining a depth of the reference feature in an anatomical passageway (Paragraph 0134).
Regarding Claim 2, Ha teaches the surgical system of claim 1, wherein the reference feature is a portion of the dilator (Paragraph 0134).
Regarding Claim 3, Ha teaches the surgical system of claim 2, wherein the portion of the dilator is a proximal end of the dilator (Paragraph 0134).
Regarding Claim 4, Ha teaches the surgical system of claim 1, wherein the first marker (250) is positioned on the guidewire body of the guidewire (Paragraph 0134).
Regarding Claim 5, Ha teaches the surgical system of claim 4, wherein the guidewire body has an outer surface and the first marker is positioned on the outer surface (Paragraph 0134; Figure 10).
Regarding Claim 7, Ha teaches the surgical system of claim 1, wherein the reference feature is distally positioned relative to the first marker the first predetermined distance (Figure 9-10; Paragraph 0134).
Regarding Claim 12, Ha teaches the surgical system of claim 1, wherein the guidewire with the dilator in the contracted state defines a contracted diameter radially about the guidewire body, and wherein the contracted diameter is less than or equal to one millimeter (Paragraph 0133).
Regarding Claim 13, Ha teaches the surgical system of claim 1, wherein the guidewire with the dilator in the expanded state defines an expanded diameter radially about the guidewire body, and wherein the expanded diameter is less than or equal to six millimeters (Paragraph 0134).
Regarding Claim 19, Ha teaches a method of positioning a guidewire (200) within an anatomical passageway (Paragraph 0134), comprising viewing a marker (208) on a guidewire body (202) of the guidewire within the anatomical passageway thereby identifying the position of a dilator (204) secured on the guidewire within the anatomical passageway (Figures 9A-10; Paragraph 0134).
Regarding Claim 20, Ha teaches the method of claim 19, wherein the anatomical passageway is a Eustachian tube (Paragraph 0134), and the method further comprises inserting the dilator along the Eustachian tube to a target position based on the viewed marker (Paragraph 0134).

Claim(s) 1-5, 7-11, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evard (US PGPub 2007/0208301).
Regarding Claim 1, Evard teaches a surgical system (200), comprising:
a guidewire (16) including a guidewire body (Figure 1A) extending to a distal body end portion (Figure 1a) thereof (See Paragraph 0043); 
a dilator (18) secured on the distal body end portion and configured to expand from a contracted state to an expanded state (Paragraph 0043), wherein the dilator (18) in the contracted state is configured to pass through an isthmus of a Eustachian tube (Paragraph 0044, 0047, 0079), and wherein the dilator (204) in the expanded state is configured to dilate the Eustachian tube (Paragraph 0079); 
a reference feature secured relative to the guidewire (32; proximal end of the balloon, see Figure 2 and Figure 1A and Paragraph 0045); and 
a first marker (116) positioned on the guidewire a first predetermined distance from the reference feature (proximal end of the balloon 18; Figure 1A) and configured to indicate the first predetermined distance to an operator for determining a depth of the reference feature in an anatomical passageway (Paragraph 0053).
Regarding Claim 2, Evard teaches the surgical system of claim 1, wherein the reference feature is a portion of the dilator (Figure 1A and Figure 2; in which the reference feature is the proximal end of the dilator).
Regarding Claim 3, Evard teaches the surgical system of claim 2, wherein the portion of the dilator is a proximal end of the dilator (Figure 1A and Figure 2; in which the reference feature is the proximal end of the dilator).
Regarding Claim 4, Evard teaches the surgical system of claim 1, wherein the first marker (116) is positioned on the guidewire body of the guidewire (Paragraph 0053).
Regarding Claim 5, Evard teaches the surgical system of claim 4, wherein the guidewire body has an outer surface and the first marker (116) is positioned on the outer surface (Paragraph 0053; Figure 1A).
Regarding Claim 7, Evard teaches the surgical system of claim 1, wherein the reference feature (proximal end of the balloon) is distally positioned relative to the first marker the first predetermined distance (Figure 1A).
Regarding Claim 8, Evard teaches the surgical system of claim 1, further comprising a second marker (118) positioned on the guidewire (16) a second predetermined distance from the reference feature (proximal end of the balloon 118) and configured to indicate the second predetermined distance to the operator for further determining the depth of the reference feature in the anatomical passageway (Figure 1A; Paragraph 0053).
Regarding Claim 9, Evard teaches the surgical system of claim 8, wherein the reference feature (proximal end of the balloon 18) is distally positioned relative to the first marker (116) the first predetermined distance, and wherein the reference feature (proximal end of the balloon 18) is distally positioned relative to the second marker (118) the second predetermined distance (Figure 1A; Paragraph 0053).
Regarding Claim 10, Evard teaches the surgical system of claim 9, wherein the second predetermined distance (From 118 to proximal end of balloon) is greater than the first predetermined distance (from 116 to proximal end of the balloon).
Regarding Claim 11, Evard teaches the surgical system of claim 1, wherein the distal body end portion has a closed distal tip (22/200; see Figure 1A and Figures 8A and 9A).
Regarding Claim 16, Evard teaches a guidewire (Figure 1A), comprising:
a guidewire body (16) having an outer surface and extending to a distal body end portion thereof (Figure 1A), wherein the distal body end portion has a closed distal tip (22 (see Figures 8A-9A in which the closed tip is element 200); 
a dilator (18) secured on the distal body end portion and configured to expand from a contracted state to an expanded state, wherein the dilator in the contracted state is configured to pass through an isthmus of a Eustachian tube (Paragraph 0079), and wherein the dilator in the expanded state is configured to dilate the Eustachian tube (Paragraph 0079); 
a reference feature secured relative to the guidewire body (proximal end of the balloon as seen in Figure 9); and 
a first marker (116) on the outer surface of the guidewire body (16) proximally positioned a first predetermined distance from the reference feature (from the proximal end of the balloon) and configured to indicate the first predetermined distance to an operator for determining a depth of the reference feature in an anatomical passageway (Paragraph 0053).
Regarding Claim 17, Evard teaches the guidewire of claim 16, further comprising a second marker (118; Figure 1A) on the outer surface of the guidewire proximally positioned a second predetermined distance from the reference feature (proximal end of the balloon) and configured to indicate the second predetermined distance to the operator for further determining the depth of the reference feature in the anatomical passageway (Paragraph 0053; see Figure 1A).
Regarding Claim 18, Evard teaches the guidewire of claim 17, wherein the second predetermined distance (from element 118 to the proximal end of the balloon 18) is greater than the first predetermined distance (from element 116 to proximal end of the balloon 18) (See Figure 1A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha (US PGPub 2016/0287851) as applied to claim 5 above, and further in view of Jenkins (US PGPub 2016/0015944)
Regarding Claim 6, Ha teaches the surgical system of claim 5, but is silent towards the materials or manufacturing method of producing the first marker and thus fails to disclose wherein the first marker is a first etched maker on the outer surface.
Jenkins teaches guide catheters for treating sinus cavities (Abstract) in which an endoscopic marker is etched on the outer surface of a guidewire (Paragraph 0084).
Therefore it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the marker taught by Ha with the etched marker as taught by Jenkins since it has been held that where the general conditions of a claim are disclosed in the prior art, the substitution of one known element for another yields predictable results to one of ordinary skill in the art; In this case, the marker of the based reference used to determine the position of the surgical device and thus an etched marker, as taught by Jenkins, would still be function as intended which is to be visually seen by the operator to determine the proper position of the surgical device.


Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha (US PGPub 2016/0287851) as applied to claim 1 above, and further in view of Palushi (US PGPub 2018/0104001).
Regarding Claim 14-15, Ha teaches the surgical system of claim 1, but fails to disclose further comprising a navigation sensor secured relative to the guidewire and configured to generate a signal to be detected by a navigation system for determined a position of the navigation sensor within a patient and further comprising a processor in communication with the navigation sensor, wherein the processor is configured to receive the signal generated by the navigation sensor and determine with position of the navigation sensor within the patient.
Palushi discloses an expandable dilator assembly in the same field of endeavor as Ha (Abstract) comprising a navigation sensor (not shown but described in Paragraph 0053) secured relative to the guidewire (130) and configured to generate a signal to be detected by a navigation system for determined a position of the navigation sensor within a patient and further comprising a processor (110) in communication with the navigation sensor, wherein the processor is configured to receive the signal generated by the navigation sensor and determine with position of the navigation sensor within the patient (Paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention of modify the device of Ha to include a navigation sensor and a processor in communication with the navigation system, as taught by Palushi, for the advantage of determining the three-dimensional location of the device within the patient (see Paragraph 0052’ Palushi).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771